I concur with Judge HAIGHT in his opinion in this case, upon the ground that the statutory guardian does not possess the power to bind the person of his ward by contract extending beyond the period of minority. I have been unable to find any precise authority covering the case; but I think the proposition true upon principle. We might assume that a parent, as such and as a guardian by nature, might surrender the person of a child, under such a contract, and still find it difficult to infer a like authority in the general *Page 33 
guardian, who is appointed under a statute, designed to provide for the care of an infant's person and property only during the period of minority.